UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4384



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOUGLAS ALLEN COX,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-794)


Submitted:   January 19, 2006             Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina, Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Douglas Allen Cox appeals his conviction and sentence for

one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).               Cox’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that, in his opinion, there are no

meritorious issues for appeal.           Although concluding that such

allegations lacked merit, counsel asserts that the district court

did not fully comply with Rule 11 in accepting Cox’s guilty plea.

Counsel   also   asserts     that   Cox’s    sentence   was   unreasonable.

Although Cox was notified of his right to file a supplemental pro

se brief, and even requested an extension, he did not do so.

Finding no reversible error, we affirm.

           In the Anders brief, counsel asserts that the district

court erred in failing to notify Cox of the court’s obligation to

impose a special assessment.        We find no evidence that this error

affected Cox’s decision to plead guilty and hence it did not affect

his substantial rights.       See United States v. Martinez, 277 F.3d

517, 532 (4th Cir. 2002).           Cox acknowledged that he knew and

understood all of his rights prior to pleading guilty.

           Counsel    also   questions      the   reasonableness   of   Cox’s

sentence in light of two enhancements imposed in calculating his

guideline range.     We first find that the court did not clearly err

in determining that Cox possessed the firearm in connection with


                                    - 2 -
another felony.    Both his victim and her eight-year old daughter

confirmed that he used the firearm to threaten the victim.                  We

further find that the court did not clearly err in applying the

enhancement for obstruction of justice.              Cox’s victim and her

daughter stated that Cox contacted them on several occasions prior

to the trial to convince the victim to change her testimony about

who owned the gun.

           Applying both the four-level enhancement for possession

of a firearm in connection with another felony, U.S. Sentencing

Guidelines Manual § 2K2.1(b)(5), and the two-level enhancement for

obstruction of justice, U.S.S.G. § 3C1.1, yielded a guideline range

of 37 to 46 months.    This Court in United States v. White, 405 F.3d

208, 216 (4th Cir. 2005), stated that it would affirm a sentence

imposed after Booker “as long as it is within the statutorily

prescribed range and is reasonable.”          Cox’s forty-month sentence

fits these criteria.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Cox’s conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from


                                    - 3 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -